              IN THE UNITED STATES DISTRICT COURT FOR
                 THE EASTERN DISTRICT OF LOUISIANA


                                      Case No.:
EMILE FOLSE

Plaintiff

v
SYNGENTA CROP PROTECTION LLC          JURY TRIAL DEMANDED
-and-
SYNGENTA AG
-and-
CHEVRON USA, INC.
-and-
CHEVRON PHILLIPS CHEMICAL
COMPANY LP

     Defendants




                              COMPLAINT




                                  1
                                                TABLE OF CONTENTS

COMPLAINT ............................................................................................................................. 1
INTRODUCTION......................................................................................................................3
PARTIES ................................................................................................................................... 4
          A.         Plaintiff ............................................................................................................... 4

          B.         Defendants .......................................................................................................... 4

                     1. Syngenta Defendants ......................................................................................... 8

                     11. Chevron Defendants ........................................................................................21

JURISDICTION & VENUE......................................................................................................... 23
FACTS ..................................................................................................................................... 26
          A.         Overview of Paraquat ........................................................................................... 26

          B.         History of Paraquat Development, Manufacture, Distribution, and Sale ........... 31

          C.         Overview of Parkinson's .................................................................................. 33

          D.         Dangers of Paraquat ......................................................................................... 34

          E.         Science Linking Paraquat to Parkinson's ............................................................ 35

          F.         Regulation of Paraquat in the United States ........................................................ 37

          G.         Regulation of Paraquat Internationally ................................................................ 40

          H.         Plaintiffs Use of Paraquat & Diagnosis of Parkinson's ................................... 40

CAUSES OF ACTION .................................................................................................................42
          COUNT 1 - NEGLIGENCE ........................................................................................ 42

          COUNT 2 - MANUFACTURING AND DESIGN DEFECT UNDER RS
          9:2800.55 AND LSA-RS 9:2800.56 ............................................................................ 45

          COUNT 3 - INADEQUATE WARNING UNDER LSA-RS-9:2800.57 ......................... 48

          COUNT 4 - NON-CONFORMITY TO EXPRESS WARRANTY UNDER LSA-
          RS- 9:2800.58 .............................................................................................................. 52


PRAYER FOR RELIEF .......................................................................................................... 54
JURY DEMAND .....................................................................................................................54


                                                                 2
        Plaintiff, Emile Folse, by and through undersigned counsel, brings this

civil action for damages against Defendants Syngenta AG, Syngenta Crop Protection LLC,

Chevron U.S.A. Inc., and Chevron Phillips Chemical Company LP, and alleges as follows:

                                       INTRODUCTION


       1.      Paraquat, known as paraquat dichloride (EPA Chemical Code 06101) or

paraquat methosulfate (EPA Chemical Compound 061602), is a synthetic chemical compound

bearing EPA Chemical Code 06101 that since the early 1960s has been developed, registered,

manufactured, distributed, sold for use, and used as an active ingredient in certain herbicide

products ("Paraquat Products") developed, registered, formulated, distributed, and sold for use

in the United States under the brand names Starfire, Cyclone, Bonedry, Firestorm, Helmquat,

Devour, Bonfire, Crisquat, Sweep, Blanco, Gramoxone, Ortho Paraquat CL, and Ortho Dual

Paraquat, among others.

       2.      Plaintiff brings this action against the Defendants to recover damages for personal

injuries and other economic damages resulting from his exposure to Paraquat Products over

many years at various places in the State of Louisiana, including Parishes within the Eastern

District of Louisiana.

       3.      Defendants are companies and successors-in-interest to companies that designed,

manufactured, distributed, and sold Paraquat Products for use in Louisiana, and/or acted in

concert with others who designed, manufactured, distributed, and sold Paraquat Products for

use in Louisiana.




                                                3
                                             PARTIES


A.     Plaintiff

       4.      Plaintiff, Emile Folse, is a citizen and resident of the State of Louisiana

and the Parish of Terrebonne, who has suffered and continues to suffer from permanent

neurological injuries consistent with Parkinson's disease ("Parkinson's") caused by his

exposure to Paraquat Products at various places within the State of Louisiana generally,

and Parishes within the Eastern District of Louisiana, including Lafourche.

       5.      Plaintiff used Defendants' Paraquat Products regularly and frequently over a

period of many years from 1980s until approximately 1998.

       6.      Plaintiff suffers from Parkinson's caused by many years of regular, frequent,

prolonged exposure to Defendants' Paraquat Products.

       7.      Plaintiff brings this case to recover from the Defendants the compensable damages

he has suffered which were directly and proximately caused by his exposure to Defendants'

Paraquat Products.

B.     Defendants

       8.      SYNGENTA CROP PROTECTION LLC is a Delaware limited liability company

with its principal place of business in Greensboro, North Carolina. SYNGENTA CROP

PROTECTION LLC is a subsidiary of Defendant SYNGENTA A G .

       9.      SYNGENTA AG is a foreign corporation organized and existing under the laws

of Switzerland with its principal place of business in Basel, Switzerland.

       10.     CHEVRON U.S.A., Inc. ("CHEVRON USA") is a Pennsylvania corporation with

its principal place of business in San Ramon, California. CHEVRON USA is an indirect

wholly owned subsidiary of CHEVRON CORPORATION.


                                                4
       11. CHEVRON PHILLIPS CHEMICAL COMPANY LP is a Delaware corporation

with its principal place of business in The Woodlands, Texas. CHEVRON PHILLIPS

CHEMICAL COMPANY LP is a subsidiary of CHEVRON PHILLIPS CHEMICAL

COMPANYLLC.

       12.    CHEVRON PHILLIP CHEMICAL COMPANY LP and CHEVRON PHILLIPS

CHEMICAL COMPANY LLC are collectively referred to as "CHEVRON PHILLIPS."

       13.    At times in this Complaint, SYNGENTA              and SYNGENTA CROP

PROTECTION LLC are collectively referred to as "SYNGENTA" or "SYNGENTA

DEFENDANTS."

       14.    At times in this Complaint, CHEVRON USA, INC., CHEVRON PHILLIPS

CHEMICAL COMPANY LP, are collectively referred to as "CHEVRON" or the "CHEVRON

DEFENDANTS."

       15.    From approximately May 1964 through approximately June 1981, Imperial

Chemical Industries Limited ("ICI Limited") and certain ICI Limited subsidiaries, each of

which was a predecessor of Defendants SYNGENTA AG and/or SYNGENTA CROP, were

engaged, directly, acting in concert with each other, and/or acting in concert with CHEVRON

PHILLIPS, in the business of developing, registering, manufacturing, distributing, and

selling paraquat for use as an active ingredient in Paraquat Products, and developing,

registering, formulating, and distributing Paraquat Products, for sale and use in the U.S.,

including Louisiana ("the U.S. paraquat business").

       16.    From approximately June 1981 through approximately September 1986, Imperial

Chemical Industries PLC ("ICI PLC") and certain ICI PLC subsidiaries, each of which was a

predecessor of Defendant SYNGENTA AG and/or SYNGENTA CROP, were engaged ,




                                             5
directly, acting in concert with each other, and/or acting in concert with Defendant CHEVRON

PHILLIPS, in the business of developing, registering, manufacturing, distributing, and selling

paraquat for use as an active ingredient in Paraquat Products, and developing, registering,

formulating, and distributing Paraquat Products, for sale and use in the U.S., including Louisiana

("the U.S. paraquat business").

       17.     From approximately May 1964 through approximately September 1986, Chevron

Chemical Company, a predecessor of Defendant CHEVRON USA was engaged, directly and/or

acting in concert with ICI, in all aspects of the U.S. paraquat business.

       18.     Between approximately May 1964 and approximately September 1986, ICI

manufactured and sold paraquat to CHEVRON DEFENDANTS ("!CI-CHEVRON paraquat")

for use by Chevron Defendants, and others to which CHEVRON DEFENDANTS distributed

it, as an active ingredient in Paraquat Products that Chevron Defendants and others formulated

and distributed for sale and use in the U.S., including Louisiana ("!CI-CHEVRON Paraquat

Products").

       19.     From approximately September 1986 through the present, ICI PLC and certain

ICI PLC subsidiaries (including predecessors of SYNGENTA CROP) initially, then other

SYNGENTA AG predecessors and certain subsidiaries of each (including predecessors of

SYNGENTA CROP), and most recently SYNGENTA AG and certain SYNGENTA AG

subsidiaries (including SYNGENTA CROP), have been engaged, directly and/or acting in

concert with each other, in all aspects of the U.S. paraquat business.

       20.     From approximately September 1986 through the present, ICI PLC and certain

ICI PLC subsidiaries (including predecessors of SYNGENTA CROP) initially, then other

SYNGENTA AG predecessors and certain subsidiaries of each (including predecessors of

SYNGENTA CROP), and most recently SYNGENTA AG and certain SYNGENTA AG
                                                6
subsidiaries (including SYNGENTA CROP), have manufactured paraquat ("!Cl-

SYNGENTA paraquat") for their own use, and for use by others to which they distributed it,

as an active ingredient in Paraquat Products that SYNGENTA CROP and its predecessors

and others have distributed for sale and use in the U.S., including Louisiana ("!Cl-

SYNGENTA Paraquat Products")

       i. Syngenta Defendants


       21.    In 1926, four British chemical companies merged to create the British

company that then was known as Imperial Chemical Industries Ltd. and ultimately was known

as Imperial Chemical Industries PLC ("ICI PLC").

       22.    In or about 1971, ICI PLC created or acquired a wholly owned U.S. subsidiary

organized under the laws of the State of Delaware, which at various times was known as Atlas

Chemical Industries Inc., ICI North America Inc., ICI America Inc., and ICI United States

Inc.,and ultimately was known as ICI Americas Inc. (collectively, "ICI Americas").

       23.    In or about 1992, ICI PLC merged its pharmaceuticals, agrochemicals, and

specialty chemicals businesses, including the agrochemicals business it had operated at one

time through a wholly owned British subsidiary known as Plant Protection Ltd. and later as a

division within ICI PLC, into a wholly owned British subsidiary known as ICI Bioscience

Ltd.

        24.   In 1993, ICI PLC demerged its pharmaceuticals, agrochemicals, and specialty

chemicals businesses, from which it created the Zeneca Group, with the British company Zeneca

Group PLC as its ultimate parent company.

       25.    As a result of ICI PLC's demerger and creation of the Zeneca Group, ICI

Bioscience Ltd. was demerged from ICI and merged into, renamed, or continued its business


                                              7
under the same or similar ownership and management as Zeneca Ltd., a wholly owned British

subsidiary of Zeneca Group PLC.

       26.     Before ICI PLC's demerger and creation of the Zeneca Group, ICI PLC had a

Central Toxicology Laboratory that performed and hired others to perform health and safety

studies that were submitted to the U.S. Department of Agriculture ("USDA") and the U.S.

Environmental Protection Agency ("EPA") to secure and maintain the registration of paraquat

and other pesticides for use in the United States.

       27.     As a result of ICI PLC's demerger and creation of the Zeneca Group, ICI PLC's

Central Toxicology Laboratory became Zeneca Ltd.'s Central Toxicology Laboratory.

       28.     After ICI PLC's demerger and creation of the Zeneca Group, Zeneca Ltd.'s

Central Toxicology Laboratory continued to perform and hire others to perform health and

safety studies that were submitted to EPA to secure and maintain the registration of paraquat

and other pesticides for use in the United States.

       29.     As a result of ICI PLC's demerger and creation of the Zeneca Group, ICI

Americas was demerged from ICI PLC and merged into, renamed, or continued its business under

the same or similar ownership and management as Zeneca, Inc. ("Zeneca"), a wholly owned

subsidiary of Zeneca Group PLC organized under the laws of the State of Delaware.

       30.     In 1996, the Swiss pharmaceutical and chemical companies Ciba-Geigy Ltd. and

Sandoz AG merged to create the Novartis Group, with the Swiss company Novartis AG as the

ultimate parent company.

       31.     As a result of the merger that created the Novartis Group, Ciba-Geigy

Corporation, a wholly owned subsidiary of Ciba-Geigy Ltd. organized under the laws of the

State of New York, was merged into or continued its business under the same or similar


                                                8
ownership and management as Novartis Crop Protection, Inc. ("NCPI"), a wholly owned

subsidiary of Novartis AG organized under the laws of the State of Delaware.

       32.     In 1999, the Swedish pharmaceutical company Astra AB merged with Zeneca

Group PLC to create the British company AstraZeneca PLC, of which Zeneca Ltd. and

Zenecawere wholly owned subsidiaries.

       33.    In 2000, Novartis AG and AstraZeneca PLC spun off and merged the Novartis

Group's crop protection and seeds businesses and AstraZeneca's agrochemicals business to create

the Syngenta Group, a global group of companies focused solely on agribusiness, with

Defendant Syngenta AG as the ultimate parent company.

       34.    As a result of the Novartis/AstraZeneca spinoff and merger that created the

Syngenta Group, Zeneca Ltd. was merged into, renamed, or continued its business under

the same or similar ownership and management as Syngenta Ltd., a wholly owned British

subsidiary of SYNGENTA AG.

       35.    As a result of the Novartis/AstraZeneca spinoff and merger that created the

Syngenta Group, Zeneca Ltd.'s Central Toxicology Laboratory became Syngenta Ltd.'s

CentralToxicology Laboratory.

       36.    Since the Novartis/AstraZeneca spinoff and merger that created the Syngenta

Group, Syngenta Ltd.'s Central Toxicology Laboratory has continued to perform and hire

othersto perform health and safety studies for submission to the EPA to secure and maintain

the registration of paraquat and other pesticides for use in the United States.

       37.    As a result of the Novartis/AstraZeneca spinoff and merger that created the

Syngenta Group, NCPI and Zeneca were merged into and renamed, or continued to do their

business under the same or similar ownership and management, as Syngenta Crop Protection,


                                               9
Inc. ("SCPI"), a wholly owned subsidiary of SYNGENTA AG organized under the laws of the

State of Delaware.

       38.    In 2010, SCPI was converted into Defendant SYNGENTA CROP PROTECTION

LLC, a subsidiary of SYNGENTA AG organized and existing under the laws of the State of

Delaware with its principal place of business in Greensboro, North Carolina.

       39.    SYNGENTA AG is a successor by merger or continuation of business to its

corporate predecessor Novartis AG.

       40.    SYNGENTA AG is a successor by merger or continuation of business to its

corporate predecessor AstraZeneca PLC.

       41.    SYNGENTA AG is a successor by merger or continuation of business to its

corporate predecessor Zeneca Group PLC.

       42.    SYNGENTA AG is a successor by merger or continuation of business to its

corporate predecessor Imperial Chemical Industries PLC, previously known as Imperial

Chemical Industries Ltd.

       43.    SYNGENTA AG is a successor by merger or continuation of business to its

corporate predecessor ICI Bioscience Ltd.

       44.    SYNGENTA AG is a successor by merger or continuation of business to its

corporate predecessor Plant Protection Ltd.

       45.    SYNGENTA CROP is a successor by merger or continuation of business to its

corporate predecessor SCPI.

       46.    SYNGENTA CROP is a successor by merger or continuation of business to its

corporate predecessor NCPI.

       47. SYNGENTA CROP is a successor by merger or continuation of business to its

Corporate predecessors Ciba-Geigy Corporation.


                                               10
       48.     SYNGENTA CROP is a successor by merger or continuation of business to its

corporate predecessor Zeneca Inc.

       49.     SYNGENTA CROP is a successor by merger or continuation of business to its

corporate predecessor ICI Americas Inc., previously known as Atlas Chemical Industries Inc.,

ICI North America Inc., ICI America Inc., and ICI United States Inc.

       50.     SYNGENTA CROP is registered to do business in the State of Louisiana, with its

registered agent office in Baton Rouge, Louisiana.

       51.     SYNGENTA CROP does substantial business with respect to the Paraquat

Products in the State of Louisiana, including Parishes within the Eastern District of Louisiana,

including the following:

               a. markets, advertises, distributes, sells, and delivers paraquat to distributors,

                  dealers, applicators, and farmers in the State of Louisiana, including the

                  Eastern District of Louisiana.

               b. secures and maintains the registration of paraquat and other pesticides with

                  the EPA and the Louisiana Department of Agriculture to enable itself and

                  others to manufacture, distribute, sell, and use the Paraquat Products in the

                  State of Louisiana, including Parishes within the Eastern District of

                  Louisiana; and

               c. performs, hires others to perform, and funds or otherwise sponsors or

                  otherwise funds the testing of paraquat in the State of Louisiana, including

                  Parishes within the Eastern District of Louisiana.

       52.     SYNGENTA AG is a foreign corporation organized and existing under the laws




                                                 11
of Switzerland, with its principal place of business in Basel, Switzerland.

       53.      SYNGENTA AG is a management holding company that owns stock or other

ownership interests, either directly or indirectly, in other Syngenta Group companies, including

SYNGENTA CROP.

       54.      SYNGENTA CROP PROTECTION AG, a Swiss corporation with its principal

place of business in Basel, Switzerland, is one of SYNGENTA AG's direct, wholly-owned

subsidiaries.

       55.      SYNGENTA CROP PROTECTION AG employs the global operational

managers of production, distribution and marketing for the Syngenta Group's Crop Protection

Division.

       56.      SYNGENTA CROP PROTECTION AG is the "nerve center" through which

SYNGENTA AG manages the entire Syngenta Group.

       57.      SYNGENTA CROP PROTECTION AG employs the "Heads" of the Syngenta

Group's CP and Seeds Divisions.

       58.      SYNGENTA CROP PROTECTION AG also employs the "Heads" and senior

staff of various global functions of the Syngenta Group, including Human Resources, Corporate

Affairs, Global Operations, Research and Development, Legal and Taxes, and Finance.

       59.      Virtually all of the Syngenta Group's global "Heads" and their senior staff are

housed in the same office space in Basel, Switzerland.

       60.      SYNGENTA AG is the indirect parent of SYNGENTA CROP through multiple

layers of corporate ownership.

       61.      Before SCPI was converted to SYNGENTA CROP, it was incorporated in

Delaware, had its principal place of business in North Carolina, and had its own board of


                                               12
directors.

       62.     SYNGENTA CROP's sales accounted for more than 47% of the sales for the

entire Syngenta Group in 2019.

       63.     SYNGENTA AG has purposefully organized the Syngenta Group, including

SYNGENTA CROP, in such a way as to attempt to evade the authority of courts in jurisdictions

in which it does substantial business.

       64.     Although the formal legal structure of the Syngenta Group is designed to suggest

otherwise, SYNGENTA AG in fact exercises an unusually high degree of control over its

country-specific business units, including SYNGENTA CROP, through a "matrix management"

system of functional reporting to global "Product Heads" in charge of the Syngenta Group's

unincorporated Crop Protection and Seeds Divisions, and to global "Functional Heads" in charge

of human resources, corporate affairs, global operations, research and development, legal and

taxes, and finance.

       65.     The lines of authority and control within the Syngenta Group do not follow its

formal legal structure, but instead follow this global "functional" management structure.

        66.    SYNGENTA AG controls the actions of its far-flung subsidiaries, including

SYNGENTA CROP, through this global "functional" management structure.

       67.     SYNGENTA AG's board of directors has established a Syngenta Executive

Committee ("SEC"), which is responsible for the active leadership and the operative management

of the Syngenta Group, including SPLLC.

       68.     The SEC consists of the CEO and various global Heads, which currently are:

               a. The Chief Executive Officer;

               b. Group General Counsel;




                                                 13
                 c. The President of Global Crop Protection;

                 d. The Chief Financial Officer;

                 e. The President of Global Seeds; and

                 f. The Head of Human Resources;

         69.     SIAG employs all of the members of the SEC.

         70.     Global Syngenta Group corporate policies require SYNGENTA AG subsidiaries,

  including SPLLC, to operate under the direction and control of the SEC and other unincorporated

  global management teams.

         71.     SYNGENTA AG's board of directors meets five to six times per year.

         72.     By contrast, SCPI's board of directors rarely met, either in person or by telephone,

  and met only a handful of times over the last decade before SCPI became SYNGENTA CROP.

         73.     Most, if not all, of the SCPI board's formal actions, including selecting and

  removing SCPI officers, were taken by unanimous written consent pursuant to directions from

  the SEC or other Syngenta Group global or regional managers that were delivered via e-mail to

  SCPI board members.

         74.     Since SCPI became SYNGENTA CROP, decisions that are nominally made by

  the board or managers of SYNGENTA CROP in fact continue to be directed by the SEC or other

  Syngenta Group global or regional managers.

         75.     Similarly, Syngenta Seeds, Inc.'s board of directors appointed and removed SCPI

  board members at the direction of the SEC or other Syngenta Group global or regional managers.

         76.     Since SCPI became SYNGENTA CROP, the appointment and removal of the

  manager(s) of SYNGENTA CROP continues to be directed by the SEC or other Syngenta Group

global or regional managers.




                                                   14
       77.     The management structure of the Syngenta Group's CP Division, of which

SYNGENTA CROP is a part, is not defined by legal, corporate relationships, but by functional

reporting relationships that disregard corporate boundaries.

       78.     Atop the CP Division is the CP Leadership Team (or another body with a different

name but substantially the same composition and functions), which includes the President of

Global Crop Protection, the CP region Heads (including SYNGENTA CROP President Vern

Hawkins), and various global corporate function Heads.

       79.     The CP Leadership Team meets bi-monthly to develop strategy for new products,

markets, and operational efficiencies and to monitor performance of the Syngenta Group's

worldwide CP business.

       80.     Under the CP Leadership Team are regional leadership teams, including the North

America Regional Leadership Team (or another body with a different name but substantially the

same composition and functions), which oversees the Syngenta Group's U.S. and Canadian CP

business (and when previously known as the NAFTA Regional Leadership Team, also oversaw

the Syngenta Group's Mexican CP business).

       81.     The North America Regional Leadership Team is chaired by SYNGENTA

CROP's president and includes employees of SYNGENTA CROP and the Syngenta Group's

Canadian CP company (and when previously known as the NAFTA Regional Leadership Team,

also included employees of the Syngenta Group's Mexican CP company).

       82.     The Syngenta Group's U.S. and Canadian CP companies, including SYNGENTA

CROP, report to the North America Regional Leadership Team, which reports to the CP

Leadership Team, which reports to the SEC, which reports to SYNGENTA AG's board of

directors.



                                                15
         83.   Some members of the North America Regional Leadership Team, including

some SYNGENTA CROP employees, report or have in the past reported not to their nominal

superiors within the companies that employ them, but directly to the Syngenta Group's global

Heads.

         84.   Syngenta Group global Heads that supervise SYNGENTA CROP employees

participate and have in the past participated in the performance reviews of these employees

and in setting their compensation.

         85.   The Syngenta Group's functional reporting lines have resulted in employees of

companies, including SYNGENTA CROP, reporting to officers of remote parent companies,

officers of affiliates with no corporate relationship other than through SYNGENTA AG, or

officers of subsidiary companies.

         86.   SYNGENTA CROP performs its functions according to its role in the CP

Division structure:

               a. CP Division development projects are proposed at the global level, ranked and

                      funded at the global level after input from functional entities such as the CP

                      Leadership Team and the North America Regional Leadership Team, and

                      given final approval by the SEC;

               b. New CP products are developed by certain Syngenta Group companies or

                      functional groups that manage and conduct research and development

                      functions for the entire CP Division;

               c. These products are then tested by other Syngenta Group companies, including

                      SYNGENTA CROP, under the direction and supervision of the SEC, the

                      CP Leadership Team, or other Syngenta Group global managers;

                                                   16
              d. Syngenta Group companies, including SYNGENTA CROP, do not contract

                  with or compensate each other for this testing;

              e. Rather, the cost of such testing is included in the testing companies'

                  operating budgets, which are established and approved by the Syngenta

                  Group's global product development managers and the SEC;

              f. If a product shows promise based on this testing and the potential markets

                  for the product, either global or regional leaders (depending on whether the

                  target market is global or regional), not individual Syngenta Group

                  companies such as SYNGENTA CROP, decide whether to sell the product;

              g. Decisions to sell the product must be approved by the SEC;

              h. The products that are sold all bear the same Syngenta trademark and logo.

       87.    SYNGENTA CROP is subject to additional oversight and control by Syngenta

Group global managers through a system of "reserved powers" established by SYNGENTA

AGand applicable to all Syngenta Group companies.

        88.   These "reserved powers" require Syngenta Croup companies to seek approval

for certain decisions from higher levels within the Syngenta Group's functional reporting

structure.

        89.   For example, although SYNGENTA AG permits Syngenta Croup companies to

handle small legal matters on their own, under the "reserved powers" system, SYNGENTA

AG's Board of Directors must approve settlements of certain types of lawsuits against Syngenta

Group companies, including SYNGENTA CROP, if their value exceeds an amount specified

in the "reserved powers."

       90.    Similarly, the appointments of senior managers at SYNGENTA CROP must be

approved by higher levels than SYNGENTA CROP's own management, board of directors,
                                              17
or even its direct legal owner.


       91.     Although SYNGENTA CROP takes the formal action necessary to appoint its

own senior managers, this formal action is in fact merely the rubber-stamping of decisions that

have already been made by the Syngenta Group's global management.

       92.     Although SYNGENTA AG subsidiaries, including SYNGENTA CROP, pay lip

service to legal formalities that give the appearance of authority to act independently, in practice

many of their acts are directed or pre-approved by the Syngenta Group's global management.

       93.     SYNGENTA AG and the global management of the Syngenta Group restrict the

authority of SYNGENTA CROP to act independently in areas including:

               a. Product development;

               b. Product testing (among other things, SYNGENTA AG and the global

                   management of the Syngenta Group require SYNGENTA CROP to use

                   Syngenta Ltd.'s Central Toxicology Laboratory to design, perform, or

                   overseeproduct safety testing that SYNGENTA CROP submits to the EPA

                   in supportof the registrations of paraquat and other pesticides);


               c. Production;

               d. Marketing;

               e. Sales;

               f. Human resources;

               g. Communications and public affairs;

               h. Corporate structure and ownership

               1. Asset sales and acquisitions

               J. Key appointments to boards, committees and management positions;

                                                 18
               k. Compensation packages;

              1. Training for high-level positions; and

               m. Finance (including day-to-day cash management) and tax.

       94.     Under the Syngenta Group's functional management system, global managers

initiate and the global Head of Human Resources oversees international assignments and

compensation of managers employed by one Syngenta subsidiary to do temporary work for

another Syngenta subsidiary in another country. This international assignment program aims, in

part, to improve Syngenta Group-wide succession planning by developing corporate talent to

make employees fit for higher positions within the global Syngenta Group of companies.

       95.     Under this international assignment program, at the insistence of Syngenta Group

global managers, SYNGENTA CROP officers and employees have been "seconded" to work at

other SYNGENTA AG subsidiaries, and officers and employees of other Syngenta Group

subsidiaries have been "seconded" to work at SYNGENTA CROP.

       96.     The Syngenta Group's functional management system includes a central

global finance function-known as Syngenta Group Treasury-for the entire Syngenta Group.

       97.     The finances of all Syngenta Group companies are governed by a global treasury

policy that subordinates the financial interests of SYNGENTA AG's subsidiaries, including

SYNGENTA CROP, to the interests of the Syngenta Group as a whole.

       98.     Under the Syngenta Group's global treasury policy, Syngenta Group Treasury

controls daily cash sweeps from subsidiaries such as SYNGENTA CROP, holds the cash on

account, and lends it to other subsidiaries that need liquidity.

       99.     The Syngenta Group's global treasury policy does not allow SYNGENTA AG

subsidiaries such as SYNGENTA CROP to seek or obtain financing from non-Syngenta

entities without the approval of Syngenta Group Treasury.
                                               19
       100.    Syngenta Group Treasury also decides whether SYNGENTA CROP will issue a

dividend or distribution to its direct parent company, and how much that dividend will be.

       101.    SYNGENTA CROP's board or management approves dividends and

distributions mandated by Syngenta Group Treasury without any meaningful deliberation.

       102.    SYNGENTA CROP does substantial business in the State of Louisiana,

including Parishes within this United States District of Louisiana Court, and it markets,

advertises, distributes, sells, and delivers Paraquat to users in the State of Louisiana, including

Parishes within this District Court.

       103.    SYNGENTA CORPORATION does substantial business in the State of

Louisiana, including Parishes within this United States District of Louisiana Court, and it

markets, advertises, distributes, sells, and delivers Paraquat to distributors, dealers, and end

users in the State of Louisiana.

       104.    SYNGENTA CROP PROTECTION LLC is registered to do business in the

State of Louisiana, with its registered agent office in Baton Rouge, Louisiana.

       105.    SYNGENTA CORPORATION is registered to do business in the State of

Louisiana, with its registered agent office in Baton Rouge, Louisiana.

     ii.    Chevron Defendants

       106.    Chevron Chemical Company was a corporation organized in 1928 under the

lawsof the State of Delaware.

       107.    In 1997, Chevron Chemical Company was merged into Chevron Chemical

Company LLC, a limited liability company organized under the laws of the State of

Delaware.




                                                 20
       108.    In 2000, Chevron Chemical Company LLC was merged into or continued to

operate under the same or similar ownership and management as Defendants CHEVRON

PHILLIPS.

       109.    Defendants CHEVRON PHILLIPS are successors by merger or continuation of

business to their corporate predecessor Chevron Chemical Company.

       110.    CHEVRON PHILLIPS LP is a partnership domiciled in Delaware, registered to

do business in the State of Louisiana, with its registered agent office in Baton Rouge, Louisiana

anda Principle Place of Business in Woodlands, Texas.

       111.    CHEVRON PHILLIPS LLC is a corporation domiciled in Delaware, registered

to do business in the State of Louisiana, with its registered agent office in Baton Rouge,

Louisiana and a Principle Place of Business in Woodlands, Texas.

       112.    CHEVRON PHILLIPS does substantial business in the State of Louisiana,

including Parishes within this United States District of Louisiana venue, and it markets,

advertises, distributes, sells, and delivers chemical and other products to distributors and end

usersin the State of Louisiana.

       113.    Defendant CHEVRON USA is a corporation domiciled in Delaware, organized

and existing under the laws of the Commonwealth of Pennsylvania, with its principal place of

business in San Ramon, California.

       114.    CHEVRON USA is registered to do business in Louisiana, with the office of its

registered agent in Baton Rouge, Louisiana.

       115.    Defendant PHILLIPS 66 COMPANY is a corporation organized and existing

under the laws of the State of Delaware, with its principal place of business in Houston, Texas.

       116.    PHILLIPS 66 COMPANY is registered to do business in Louisiana, with the


                                                21
office of its registered agent in Baton Rouge, Louisiana.

       117.    PHILLIPS 66 COMPANY is a direct, wholly owned subsidiary of Defendant

PHILLIPS 66.

       118.    CHEVRON USA and PHILLIPS 66 COMPANY jointly own and control the

operations of CHEVRON PHILLIPS.

       119.    CHEVRON PHILLIPS is governed by a board of directors. Any decision by the

board of directors must be approved by both CHEVRON USA and PHILLIPS 66 COMPANY

       120.    CHEVRON USA is an indirect, wholly owned subsidiary of CHEVRON

CORPORATION.

       121.    In the mid-2000s, CHEVRON USA entered into an agreement in which it

expressly assumed the liabilities of Chevron Chemical Company and Chevron Chemical

Company LLC arising from Chevron Chemical's then-discontinued agrichemical business, which

included the design, registration, manufacture, formulation, packaging, labeling, distribution,

marketing, and sale of Paraquat Products in the United States as alleged in this Complaint.

       122.    CHEVRON CORPORATION, PHILLIPS 66, CHEVRON USA, PHILLIPS 66

COMPANY, CHEVRON PHILLIPS LLC, and CHEVRON PHILLIPS LP operate under a

contribution assumption agreement.

                                 JURISDICTION & VENUE

       123.    This Court has subject matter jurisdiction over this action because diversity

jurisdiction exists under 28 U.S.C. § 1332(a)(3).

       124.    The matter in controversy exceeds the sum or value of $75,000, exclusive of

interest and costs, because Plaintiff seeks an amount that exceeds this sum or value on each

of her claims against each Defendant.


                                                22
       125.    Complete diversity exists because this is an action between citizens of different

states in which a citizen or subject of a foreign state is an additional party, in that:

               a. Plaintiff is a citizen of the State of Louisiana;

               b. SYNGENTA AG is a citizen of Switzerland;

               c. SYGENTA CROP PROTECTION LLC is a citizen of the States of Delaware and
                   North Carolina;

               d. CHEVRON PHILLIPS CHEMICAL COMPANY LP is a citizen of the States of
                   Delaware and Texas;

       126.    This Court has personal jurisdiction over each of the Defendants in this diversity

case because a state court in the State of Louisiana would have such jurisdiction under

Louisiana Code§ 93-11-67, in that:

               a. Over a period of two (Chevron) to six (Syngenta) decades, each Defendant

                   and/or its predecessor(s), together with those with whom they were acting in

                   concert, manufactured paraquat for use as an active ingredient in Paraquat

                   Products, distributed paraquat to formulators of Paraquat Products,

                   formulated Paraquat Products, marketed Paraquat Products to the

                   Louisiana      agricultural    community,       and/or    distributed   Paraquat

                   Products, intending that such products regularly would be, and knowing

                   they regularly were, sold and used in the State of Louisiana, and in fact

                   were used by Plaintiff, all of which establishes a close relationship

                   between thedefendants, the State of Louisiana, and this litigation;

                b. Plaintiff's claims against each Defendant arise out of these contacts

                    betweenthe Defendant and/or its predecessor(s), together with those

                                                  23
                  with whom they were acting in concert, with the State of Louisiana; and

              c. These contacts between each Defendant and/or its predecessors, together

                  with those with whom they were acting in concert, and the State of

                  Louisiana, were so regular, frequent, and sustained as to provide fair

                  warning that it might be hauled into court there, such that requiring it to

                  defend this action in the State of Louisiana does not offend traditional

                  notions of fair play and substantial justice.

       127.    Venue is proper in this district under 28 U.S.C. § 139l(b) because a

substantial part of the events or omissions giving rise to the claim occurred in this

district, in that the claims arise from injuries caused by the exposure of Plaintiff

???????????to paraquat from Paraquat Products that were distributed and sold for use in

this district,were purchased or purchased for use in this district, and were being used in

this district when the exposures that caused the injuries occurred.

                                            FACTS

   A. Overview of Paraquat

       128.    Defendants' Paraquat Products have been used in the U.S. to kill broadleaf

weeds and grasses before the planting or emergence of more than 100 field, fruit, vegetable, and

plantation crops, to control weeds in orchards, and to desiccate (dry) plants before harvest. At

allrelevant times, the use of Defendants' Paraquat Products for these purposes was intended or

directed by or reasonably foreseeable to and was known to or foreseen by Defendants.

       129.    Defendants' Paraquat Products were commonly used multiple times per year

onthe same ground, particularly when used to control weeds in orchards and in farm fields

wheremultiple crops are planted in the same growing season or year. At all relevant times,
                                               24
the use of Defendants' Paraquat Products in this manner was intended or directed by or

reasonably foreseeable to, and was known to or foreseen by Defendants.

       130.    Defendants' Paraquat Products were typically sold to end users in the form of

liquid concentrates that were then diluted with water in the tank of a sprayer and applied by

spraying the diluted product onto target weeds. At all relevant times, the use of Defendants'

Paraquat Products in this manner was intended or directed by or reasonably foreseeable to, and

was known to or foreseen by, the Defendants.

       131.    Defendants' Paraquat Products were typically formulated with a surfactant or

surfactants, and/or a surfactant, surfactant product, or "crop oil," which typically contains one or

more surfactants, was commonly added by users of Defendants' Paraquat Products, to increase

the ability of paraquat to stay in contact with and penetrate the leaves of target plants and enter

plant cells. At all relevant times, the use of Defendants' Paraquat Products as so formulated

and/or with such substances added was intended or directed by or reasonably foreseeable to, and

was known to or foreseen by the Defendants.

       132.    Knapsack sprayers, hand-held sprayers, aircraft (i.e., crop dusters), trucks with

attached pressurized tanks, and tractor-drawn pressurized tanks, were commonly used to

apply Defendants' Paraquat Products. At all relevant times, the use of such equipment for that

purpose was intended or directed by or reasonably foreseeable to, and was known to or

foreseen by, the Defendants.

       133.    When Defendants' Paraquat Products were used in a manner that was intended

and directed by or reasonably foreseeable to, and was known to or foreseen by, the Defendants,

persons who used them and others nearby were commonly exposed to paraquat while it was

being mixed and loaded into the tanks of sprayers, including as a result of spills, splashes, and


                                                 25
leaks. At all relevant times, it was reasonably foreseeable to, and known to or foreseen by

Defendants that such exposure commonly would and did occur and would and did create a

substantial risk of harm to the persons exposed.

       134.    When Defendants' Paraquat Products were used in a manner that was intended

and directed by or reasonably foreseeable to, and was known to or foreseen by Defendants

persons who sprayed them, and others nearby while they were being sprayed or when they

recently had been sprayed, commonly were exposed to paraquat, including as a result of spray

drift (the movement of herbicide spray droplets from the target area to an area where herbicide

application was not intended, typically by wind) and contact with sprayed plants. At all relevant

times, it was reasonably foreseeable to, and known to or foreseen by Defendants that such

exposure commonly would and did occur and would and did create a substantial risk of harm

to the persons exposed.

       135.    When Defendants' Paraquat Products were used in a manner that was intended

and directed by or reasonably foreseeable to, and was known to or foreseen by Defendants,

persons who used them and other persons nearby commonly were exposed to paraquat,

includingas a result of spills, splashes, and leaks, while equipment used to spray it was being

emptied or cleaned or clogged spray nozzles, lines, or valves were being cleared. At all

relevant times, it was reasonably foreseeable to, and was known to or foreseen by Defendants that

such exposure commonly would and did occur and would and did create a substantial risk of

harm to the persons exposed.

       136.    At all relevant times, it was reasonably foreseeable to, and was known to or

foreseen by Defendants that when Defendants' Paraquat Products were used in a manner that

was intended and directed by or reasonably foreseeable to, and was known to or foreseen by


                                                26
Defendants and people were exposed to paraquat as a result, paraquat could and did enter the

human body via absorption through or penetration of the skin, mucous membranes, and other

epithelial tissues, including tissues of the mouth, nose and nasal passages, trachea, and

conducting airways, particularly where cuts, abrasions, rashes, sores, or other tissue damage was

present, and that paraquat that entered the human body in one or more of these ways would and

did create a substantial risk of harm to people so exposed.

       137.    At all relevant times, it was reasonably foreseeable to, and was known to or

foreseen by Defendants that when Defendants' Paraquat Products were used in a manner that

was intended and directed by or reasonably foreseeable to, and was known to or foreseen by

Defendants and people were exposed to paraquat as a result, paraquat could and did enter the

human body via respiration into the lungs, including the deep parts of the lungs where respiration

(gas exchange) occurs, and that paraquat that entered the human body in this way would and did

create a substantial risk of harm to people so exposed.

       138.    At all relevant times, it was reasonably foreseeable to, and was known to or

foreseen by Defendants that when Defendants' Paraquat Products were used in a manner that was

intended and directed by or reasonably foreseeable to, and was known to or foreseen by

Defendants and people were exposed to paraquat as a result, paraquat could and did enter the

human body via ingestion into the digestive tract of small droplets swallowed after entering the

mouth, nose, or conducting airways, and that paraquat that entered the human body in this way

would and did create a substantial risk of harm to people so exposed.

       139.    At all relevant times, it was reasonably foreseeable to, and was known to or

foreseen by Defendants that when Defendants' Paraquat Products were used in a manner that

was intended and directed by or reasonably foreseeable to, and was known to or foreseen by

Defendants and people were exposed to paraquat as a result, paraquat that entered the human
                                                27
body via ingestion into the digestive tract could and did enter the enteric nervous system (the

part of the nervous system that governs the function of the gastrointestinal tract), and that

paraquat that entered the enteric nervous system would and did create a substantial risk of

harm to people so exposed.

       140.    At all relevant times, it was reasonably foreseeable to, and was known to or

foreseen by Defendants that when Defendants' Paraquat Products were used in a manner that

was intended and directed by or reasonably foreseeable to, and was known to or foreseen by

Defendants and people were exposed to paraquat as a result, paraquat that entered the human

body, whether via absorption, respiration, or ingestion, could and did enter the bloodstream, and

that paraquat that entered the bloodstream would and did create a substantial risk of harm to

people so exposed.

       141.    At all relevant times, it was reasonably foreseeable to, and was known to or

foreseen by Defendants that when Defendants' Paraquat Products were used in a manner

that was intended and directed by or reasonably foreseeable to, and was known to or

foreseen byDefendants, and people were exposed to paraquat as a result, paraquat that

entered the bloodstream could and did enter the brain, whether through the blood-brain barrier

or parts of the brain not protected by the blood-brain barrier, and that paraquat that entered

the brain would and did create a substantial risk of harm to people so exposed.

       142.    At all relevant times, it was reasonably foreseeable to, and was known to or

foreseen by Defendants that when Defendants' Paraquat Products were used in a manner that

was intended and directed by or reasonably foreseeable to, and was known to or foreseen by

Defendants and people were exposed to paraquat as a result, paraquat that entered the nose and

nasal passages could and did enter the brain through the olfactory bulb (a part of the brain


                                                28
involved in the sense of smell), which is not protected by the blood-brain barrier, and that

paraquat that entered the olfactory bulb would and did create a substantial risk of harm to people

so exposed.

       143.    At all relevant times, it was reasonably foreseeable to, and was known to or

foreseen by Defendants that when Defendants' Paraquat Products were used in a manner that

was intended and directed by or reasonably foreseeable to, and was known to or foreseen by

Defendants and people were exposed to Paraquat Products that contained surfactants or had

surfactants added to them, the surfactants would and did increase the toxicity of paraquat toxicity

to humans by increasing its ability to stay in contact with or penetrate cells and cellular

structures, including but not limited to the skin, mucous membranes, and other epithelial and

endothelial tissues, including tissues of the mouth, nose and nasal passages, trachea, conducting

airways, lungs, gastrointestinal tract, blood-brain barrier, and neurons, and that this would and

did increase the already substantial risk of harm to people so exposed.

    B. History of Paraquat Development, Manufacture, Distribution, and Sale

        144.   ICI Limited, a predecessor company of Syngenta, discovered the herbicidal

properties of paraquat in the mid-1950s; developed herbicide formulations containing paraquat

as an active ingredient in the early 1960s; and produced the first commercial paraquat

formulation, which it registered it in England and introduced in certain markets under the brand

name GRAMOXONE®, in 1962.

        145.   ICI Limited was awarded a U.S. patent on herbicide formulations containing

paraquat as an active ingredient in 1962.

        146.   In May 1964, ICI Limited, PP Limited, and the Chevron Defendants entered

intoan agreement for the distribution of paraquat in the U.S. and the licensing of certain paraquat-


                                                 29
related patents, trade secrets, and other intellectual property ("paraquat licensing and distribution

agreement").

        147.    As a result of the May 1964 paraquat licensing and distribution agreement,

paraquat became commercially available for use in the U.S. in or about 1965.

        148.    In April 1975, ICI Limited, ICI US, and CHEVRON entered into a new

paraquatlicensing and distribution agreement that superseded the May 1964 agreement.

        149.    In November 1981, ICIA, CHEVRON, and ICI PLC entered into a new paraquat

licensing and distribution agreement, effective January 1982, which superseded in part and

amended in part the April 1975 agreement.

        150.    From approximately May 1964 through approximately September 1986,

pursuant to these paraquat licensing and distribution agreements, ICI and CHEVRON acted in

concert in all aspects of the U.S. paraquat business.

        151.    In September 1986, ICI and CHEVRON entered into an agreement terminating

their paraquat licensing and distribution agreement.

        152.    Under the September 1986 termination agreement, ICI paid CHEVRON for the

early termination of CHEVRON' s rights under their paraquat licensing and distribution

agreement.

        153.    Although the September 1986 termination agreement gave ICI the right to

buy,or exchange for ICI-labeled Paraquat Products, CHEVRON-labeled Paraquat Products that

CHEVRON had already sold to its distributors, CHEVRON-labeled Paraquat Products

continued to be sold for use in the U.S. after this agreement for some period of time unknown

to Plaintiff.

        154.    SYNGENTA AG, SYNGENTA AG's predecessors, and subsidiaries of


                                                 30
SYNGENTA AG and its predecessors (collectively, "SYNGENTA"), have at all relevant times

manufactured more paraquat used as an active ingredient in Paraquat Products formulated and

distributed for sale and use in the U.S., including Louisiana, than all other paraquat

manufacturers combined.

       155.    From the mid-1960s through at least 1986, SYNGENTA (as ICI) was the only

manufacturer of paraquat used as an active ingredient in Paraquat Products formulated and

distributed for sale and use in the U.S., including Louisiana.

       156.    From approximately September 1986 through the present, SYNGENTA has:

               a. manufactured paraquat for use as an active ingredient in Paraquat

                   Productsformulated and distributed for sale and use in the U.S., including

                   Louisiana;

               b. distributed paraquat for use as an active ingredient in Paraquat Products

                   formulated and distributed for sale and use in the U.S., including

                   Louisiana;

               c. formulated Paraquat Products distributed for sale and use in the

                   U.S.,including Louisiana; and

               d. distributed Paraquat Products for sale and use in the U.S.,

                   includingLouisiana.

   C. Overview of Parkinson's

       157.    Parkinson's disease is a progressive neurodegenerative disorder of the brain

thataffects primarily the motor system, the part of the central nervous system that controls

movement.

       158.    Scientists who study Parkinson's disease generally agree that fewer than 10%


                                                31
ofall Parkinson's disease cases are caused by inherited genetic mutations alone, and that more

than90% are caused by a combination of environmental factors, genetic susceptibility, and

the aging process.

       159.    The characteristic symptoms of Parkinson's disease are its "primary" motor

symptoms: resting tremor (shaking movement when the muscles are relaxed), bradykinesia

(slowness in voluntary movement and reflexes), rigidity (stiffness and resistance to passive

movement), and postural instability (impaired balance).

       160.    Parkinson's disease's primary motor symptoms often result in "secondary"

motorsymptoms such as freezing of gait; shrinking handwriting; mask-like expression; slurred,

monotonous, quiet voice; stooped posture; muscle spasms; impaired coordination; difficulty

swallowing; and excess saliva and drooling caused by reduced swallowing movements.

       161.    Non-motor symptoms-such as loss of or altered sense of smell;

constipation; low blood pressure on rising to stand; sleep disturbances; and depression-are

present in most cases of Parkinson's disease, often for years before any of the primary

motor symptoms appear.

       162.    There is currently no cure for Parkinson's disease; no treatment will stop or

reverse its progression, and the treatments most commonly prescribed for its motor

symptoms tend to become progressively less effective, and to cause unwelcome side

effects, the longer they are used.

        163.    The selective degeneration and death of dopaminergic neurons (dopamine-

producing nerve cells) in a part of the brain called the substantia nigra pars compacta

("SNpc")is one of the primary pathophysiological hallmarks of Parkinson's disease.

        164.    Dopamine is a neurotransmitter (a chemical messenger that transmits signals


                                                32
from one neuron to another neuron, muscle cell, or gland cell) that is critical to the brain's control

of motor function (among other things).

        165.    The death of dopaminergic neurons in the SNpc decreases the production of

dopamine.

        166.    Once dopaminergic neurons die, they are not              replaced;   when     enough

dopaminergic neurons have died, dopamine production falls below the level the brain requires

for proper control of motor function, resulting in the motor symptoms of Parkinson's disease.

        167.    The presence of Lewy bodies (insoluble aggregates of a protein called alpha-

synuclein) in many of the remaining dopaminergic neurons in the SNpc is another of the primary

pathophysiological hallmarks of Parkinson's disease.

        168.    Dopaminergic neurons are particularly susceptible to oxidative stress, a

disturbance in the normal balance between oxidants present in cells and cells' antioxidant

defenses.

        169.    Scientists who study Parkinson's disease generally agree that oxidative stress

is a major factor in-if not the precipitating cause of-the degeneration and death of dopaminergic

neurons in the SNpc and the accumulation of Lewy bodies in the remaining dopaminergic

neurons that are the primary pathophysiological hallmarks of Parkinson's disease.

   D. Dangers of Paraquat

       170.    Paraquat is highly toxic to both plants and animals because it causes and

contributes to the degeneration and death of living cells.

       171.    Paraquat causes and contributes to the degeneration and death of plant and animal

cells both directly, through oxidation, and indirectly, through oxidative stress created or

aggravated by the "redox cycling" of paraquat; these processes damage lipids, proteins, and


                                                  33
nucleic acids, molecules that are essential components of the structures and functions of

living cells, and interfere with cellular functions-in plant cells, with photosynthesis, and in

animal cells, with cellular respiration-that are essential to cellular health.

       172.    In both plant and animal cells, paraquat undergoes redox cycling that creates or

aggravates oxidative stress because of the "redox properties" inherent in paraquat's chemical

composition and structure: paraquat is both a strong oxidant and has a high propensity to

undergo redox cycling, and to do so repeatedly, in the presence of a suitable reductant and

molecular oxygen, both of which are present in all living cells.

       173.    The redox cycling of paraquat in living cells creates a "reactive oxygen species"

known as superoxide radical, an extremely reactive molecule that can and often does initiate a

cascading series of chemical reactions that can and often do create other reactive oxygen species

that damage lipids, proteins, and nucleic acids, molecules that are essential components of the

structures and functions of living cells.

       174.    Because the redox cycling of paraquat can repeat indefinitely in the conditions

typically present in living cells, a single molecule of paraquat can trigger the production of

countless molecules of destructive superoxide radical. After even a tiny amount of paraquat

enters the human brain, paraquat molecules continue to undergo redox cycling and continue

to cause damage to human brain cells. This repeated cycling continues in the presence of

oxygenand continues to cause the death of dopaminergic neurons, eventually resulting in the

onset of Parkinson's disease. However, even after the onset of Parkinson's disease, the redox

cycling continues to cause brain cell damage and death for as long as the victim lives.

       175.    The oxidation and redox potentials of paraquat have been known to science

since at least the 1930s, and in the exercise of ordinary care should have been known, and


                                                  34
were known, to Defendants at all relevant times.

        176.      That paraquat is highly toxic to all living cells-both plant cells and all types of

animal cells-has been known in the scientific community since at least the mid-1960s, and

inthe exercise of ordinary care should have been known, and was known Defendants at all

relevant times.

        177.      The high toxicity of paraquat to living cells of all types creates a substantial

risk of harm to persons exposed to paraquat, which Defendants should have known in the exercise

of ordinary care, and did know, at all relevant times.

        178.      The same oxidation and redox potentials that make paraquat highly toxic to

plant cells and other types of animal cells make paraquat highly toxic to nerve cells, including

dopaminergic neurons, and create a substantial risk of neurotoxic harm to persons exposed to

paraquat. Defendants should have known this in the exercise of ordinary care, and did know

this, at all relevant times.

    E. Science Linking Paraquat to Parkinson's

        179.      The same redox properties that make paraquat toxic to plant cells and other types

of animal cells make it toxic to dopaminergic neurons. Paraquat is a strong oxidant that

interferes with the function of, damages, and ultimately kills dopaminergic neurons by creating

oxidative stress through redox cycling.

        180.      Although Parkinson's disease is not known to occur naturally in any species other

than humans, Parkinson's disease research is often performed using "animal models," in which

scientists artificially produce in laboratory animals conditions that show features characteristic of

Parkinson's disease in humans.

        181.      Paraquat is one of only a handful of toxins that scientists use to produce animal


                                                   35
models of Parkinson's disease.

       182.    In animal models of Parkinson's disease, hundreds of studies involving various

routes of exposure have found that paraquat causes the degeneration and death of dopaminergic

neurons in the SNpc, other pathophysiology consistent with that seen in human Parkinson's

disease, and motor deficits and behavioral changes consistent with those commonly seen in

human Parkinson's disease.

       183.    Hundreds of in vitro studies (experiments in a test tube, culture dish, or other

controlled experimental environment) have found that paraquat causes the degeneration and

death of dopaminergic neurons.

       184.    Many epidemiological studies (studies of the patterns and causes of disease in

defined populations) have found an association between paraquat exposure and Parkinson's

disease, including multiple studies finding a two- to five-fold or greater increase in the risk of

Parkinson's disease in populations with occupational exposure to paraquat compared to

populations without such exposure.

       185.    A population-based study of residents of rural California with historical

pesticide use in the area published in 2009 concluded that "consumption of well water potentially

contaminated with pesticides may play a role in the etiology of [Parkinson's disease]." Nicole

M. Gatto et al. Well-Water Consumption and Parkinson's Disease in Rural California, 117

Envir. Health Perspective 1912 (2009).

        186.    In another population-based study published in 2011, scientists further

investigated the link between paraquat and Parkinson's. The authors stated "[o]ur findings,

considered together with earlier results, suggest that paraquat use plays a role in human

[Parkinson's]." Caroline M. Tanner et al., Rotenone, Paraquat, and Parkinson's Disease, 119


                                                 36
Environ. Health Perspectives 866 (2011).

          187.   A 2017 study found that paraquat was associated with Parkinson's and that

"paraquat exposure was found to impair mitochondrial respiration and increase mtDNA damage

in in vivo and in vitro systems." Laurie H. Saunders et al., Editor's Highlight: Base Excision

Repair Variants and Pesticide Exposure Increase Parkinson's Disease, 158 Tox. Science. 188

(2017).

    F. Regulation of Paraquat in the United States

          188.   The Federal Insecticide, Fungicide, and Rodenticide Act ("FIFRA"), 7 U.S.C.

§ 136 et seq., which regulates the distribution, sale, and use of pesticides within the United States,

requires that pesticides be registered with the EPA prior to their distribution, sale, or use, except

as described by FIFRA. 7 U.S.C. 136a(a).

          189.   Registration by the EPA, however, is not an assurance or finding of safety. The

determination the EPA makes in registering or re-registering a product is not that the product is

"safe," but rather that use of the product in accordance with its label directions "will not

generally cause unreasonable adverse effects on the environment." 7 U.S.C. § 136(a)(c)(5)(D).

          190.   As part of the pesticide registration process, the EPA requires, among other

things, a variety of tests to evaluate the potential for exposure to pesticides, toxicity to

people and other potential non-target organisms, and other adverse effects on the

environment.


          191.   As a general rule, FIFRA requires registrants-not the EPA-to perform health and

safety testing of pesticides, and the EPA generally does not perform such testing.

          192.   The EPA registers (or re-registers) a pesticide if it believes, based largely on

studiesand data submitted by the registrant, that:

                                                  37
                 a. its composition is such as to warrant the proposed claims for it, 7 U.S.C. §

                    136a(c)(5)(A);

                 b. its labeling and other material required to be submitted comply with

                    therequirements of FIFRA, 7 U.S.C. § 136a(c)(5)(B);

                 c. it will perform its intended function without unreasonable adverse effects

                    onthe environment, 7 U.S.C. § 136a(c)(5)(C); and

                 d. when used in accordance with widespread and commonly recognized

                    practice it will not generally cause unreasonable adverse effects on the

                    environment, 7

                    U.S.C. § 136a(c)(5)(D).

       193.      FIFRA defines "unreasonable adverse effects on the environment" as "any

unreasonable risk to man or the environment, taking into account the economic, social, and

environmental costs and benefits of the use of any pesticide." 7 U.S.C. § 136(bb).

       194.      Under FIFRA, "As long as no cancellation proceedings are in effect

registration of a pesticide shall be prima facie evidence that the pesticide, its labeling and

packaging comply with the registration provisions of [FIFRA]." 7 U.S.C. § 136a(t)(2).

       195.      However, FIFRA further provides that "In no event shall registration of an

article be construed as a defense for the commission of any offense under [FIFRA]." 7 U.S.C. §

136a(t)(2).

       196.      FIFRA further provides that "...it shall be unlawful for any person in any

Stateto distribute or sell to any person... any pesticide which is... misbranded." 7 U.S.C. §

136j(a)(l)(E).

       197.      A pesticide is misbranded under FIFRA if, among other things:

                 a. its labeling bears any statement, design, or graphic representation relative
                                                38
                  thereto or to its ingredients which is false or misleading in any particular, 7

                  U.S.C. § 136(q)(l)(A);

              b. the labeling accompanying it does not contain directions for use which are

                  necessary for effecting the purpose for which the product is intended and if

                  complied with, together with any requirements imposed under section

                  136a(d) of this title, are adequate to protect health and the environment, 7

                  U.S.C. § 136(q)(l)(F); or

              c. the label does not contain a warning or caution statement which may be

                  necessary and if complied with, together with any requirements imposed

                  under section 136a(d) of this title, is adequate to protect health and the

                  environment," 7 U.S.C. § 136(q)(l)(G).

       198.   Plaintiff does not seek in this action to impose on Defendants any labeling or

packaging requirement in addition to or different from those required under FIFRA;

accordingly, any allegation in this complaint that a Defendant breached a duty to provide

adequate directions for the use of paraquat or warnings about paraquat, breached a duty to

provide adequate packaging for paraquat, or concealed, suppressed, or omitted to disclose any

material fact about paraquat or engaged in any unfair or deceptive practice regarding

paraquat, is intended and should be construed to be consistent with that alleged breach,

concealment, suppression, or omission, or unfair or deceptive practice, having rendered the

paraquat "misbranded" underFIFRA.

       199.   Plaintiff brings claims and seek relief in this action only under state law. Plaintiff

does not bring any claims or seek any relief in this action under FIFRA.

   G. Regulation of Paraquat Internationally

       200.   Paraquat has been banned in more than 55 (fifty-five) countries across the world.
                                                39
       201.    In July 2007, the European Union banned the use of Paraquat and found

that Paraquat should not have been included on a list of approved substances because the

evidence "fails to satisfy the requirement of protection of human and animal health." Court of

First Instance of the European Communities, Press Release No. 45/07, The Court of First

Instance Annuls the Directive Authorizing Paraquat as an Active Plant Protection Substance

(July 11, 2007).

   H. Plaintiff's Use of Paraquat & Diagnosis of Parkinson's

       202.    Between approximately 1980 and 1998, Plaintiff Emile Folse was repeatedly

exposed to and inhaled, ingested, or absorbed paraquat in the course of applying Paraquat

Products, including Gramaxone. Plaintiff grew up and worked on his father's farm located in

Lafourche Parish in Raceland on Bayou Folse, raising soy beans, sugar cane. Later, Plaintiff worked

for the Parish of Lafourche as a Dragline Operator. He would spray approx. 200 acres with Paraquat.

       203.    Plaintiff would mix the chemicals in tanks and would spray them on water lilies

and other vegetation.

       204.    On information and belief during this time period, Defendants manufactured and

sold the paraquat that the owners or operators of farms and governmental entities applied or had

applied on l a n d i n and around Lafourche Parish, Louisiana.

        205.    After repeated and consistent paraquat exposure, Plaintiff began suffering

neurological injuries consistent with Parkinson's disease and was diagnosed with Parkinson's

disease in or about 2020. exhibiting some symptoms of the disease years earlier. Plaintiffs

neurological injuries have continued and progressed over time, and Plaintiff suffers these

injuries at present and will continue to suffer these injuries into the future.

        206.    Each of the Defendants knew or should have known of the risk of neurological

                                                  40
injuries to persons who used paraquat, who were nearby while it was being used, or who entered

fields or orchards where it had been sprayed or areas near where it had been sprayed and

fraudulently concealed said risk.

       207.    Before the year 2021, Plaintiff did not know nor had any reason to know of

the association between Parkinson's disease and exposure to paraquat or Paraquat Products

        208.   No doctor or any other person told Plaintiff before the year 2021 that his

injurieswere or could have been caused by exposure to paraquat.

        209.   Before the year 2021, Plaintiff had never read, viewed, or heard of any articles

in newspapers, scientific journals, or other publications that associated Parkinson's disease with

paraquat.

       210.    Before the year 2021, Plaintiff had never read, viewed, or heard of any lawsuit

alleging that paraquat causes Parkinson's disease.

       211.    At no time when using paraquat himself was Plaintiff aware that exposure to

paraquat could cause any latent injury, including any neurological injury or Parkinson's

disease, or that any precautions were necessary to prevent any latent injury that could be

caused by exposure to paraquat.

       212.    The paraquat to which Plaintiff was exposed was sold and used in Louisiana,

and was manufactured, distributed, and/or sold by one or more of the Defendants and their

corporate predecessors and others with whom they acted in concert intending or expecting that it

would be sold and used in Louisiana.

       213.    On information and belief, Plaintiff was exposed to Paraquat Products that

weresold and used in Louisiana, and were designed, manufactured, distributed, and/or sold

by the SYNGENTA DEFENDANTS, their corporate predecessors, and others with whom


                                                41
they acted in concert, intending or expecting that it would be sold and used in Louisiana.

        214.    On information and belief, Plaintiff was exposed to Paraquat Products that were

sold and used in Louisiana, and were designed, manufactured, distributed, and/or sold by the

CHEVRON DEFENDANTS, and others with whom they acted in concert, intending or

expecting that it would be sold and used in Louisiana.

                                     CAUSES OF ACTION

                                   COUNT I. NEGLIGENCE

      215.     Plaintiff repeats, reiterates, and re-alleges every allegation of this Complaint

contained in each of the foregoing paragraphs inclusive, with the same force and effect as if more

fully set forth herein.

      216.     Defendants had a duty to exercise reasonable care in the designing, researching,

testing, manufacturing, marketing, supplying, promoting, packaging, sale, and/or distribution of

Paraquat into the stream of commerce, including a duty to assure that the product would not cause

users to suffer unreasonable, dangerous side effects.

      217.     Defendants failed to exercise ordinary care in the designing, researching, testing,

manufacturing, marketing, supplying, promoting, packaging, sale, testing, quality assurance,

quality control, and/or distribution of Paraquat into interstate commerce in that Defendants knew

or should have known that using Paraquat created a high risk of unreasonable, dangerous side

effects, including, but not limited to, the development of PD, as well as other severe and personal

injuries which are permanent and lasting in nature, physical pain and mental anguish, including

diminished enjoyment of life, as well as need for lifelong medical treatment, monitoring, and/or

medications.

      218.     The negligence by the Defendants, their agents, servants, and/or employees,

included but was not limited to the following acts and/or omissions:


                                                 42
a. Manufacturing, producing, promoting, formulating, creating, and/or designing

   Paraquat without thoroughly testing it;

b. Failing to test Paraquat and/or failing to adequately, sufficiently, and properly test

   Paraquat;

c. Not conducting sufficient testing programs to determine whether or not Paraquat

   was safe for use; in that Defendants herein knew or should have known that

   Paraquat was unsafe and unfit for use by reason of the dangers to its users;

d. Not conducting sufficient testing programs and studies to determine Paraquat’s

   neurodegenerative properties even after Defendants had knowledge that Paraquat

   is, was, or could be neurodegenerative;

e. Failing to conduct sufficient testing programs to determine the safety of “inert”

   ingredients and/or adjuvants contained within Paraquat, and the propensity of these

   ingredients to render Paraquat toxic, increase the toxicity of Paraquat, whether

   these ingredients are neurodegenerative , magnify the neurodegenerative properties

   of Paraquat, and whether or not “inert” ingredients and/or adjuvants were safe for

   use;

f. Negligently failing to adequately and correctly warn the Plaintiff, the public, the

   medical and agricultural professions, and the EPA of the dangers of Paraquat;

g. Negligently failing to petition the EPA to strengthen the warnings associated with

   Paraquat;

h. Failing to provide adequate cautions and warnings to protect the health of users,

   handlers, applicators, and persons who would reasonably and foreseeably come

   into contact with Paraquat;

i. Negligently marketing, advertising, and recommending the use of Paraquat

   without sufficient knowledge as to its dangerous propensities;
                                     43
                j. Negligently representing that Paraquat had equivalent safety and efficacy as other

                   forms of herbicides;

                k. Negligently designing Paraquat in a manner, which was dangerous to its users;

                l. Negligently manufacturing Paraquat in a manner, which was dangerous to its users;

                m. Negligently producing Paraquat in a manner, which was dangerous to its users;

                n. Negligently formulating Paraquat in a manner, which was dangerous to its users;

                o. Concealing information from the Plaintiff while knowing that Paraquat was unsafe,

                   dangerous, and/or non-conforming with EPA regulations; and

                p. Improperly concealing and/or misrepresenting information from the Plaintiff,

                   scientific and medical professionals, and/or the EPA, concerning the severity of

                   risks and dangers of Paraquat compared to other forms of herbicides.

                q. Negligently selling Paraquat with a false and misleading label.


         219.      Defendants under-reported, underestimated, and downplayed the serious dangers

of Paraquat.

         220.      Defendants negligently and deceptively compared the safety risks and/or

dangers of Paraquat with common everyday foods such as table salt, and other forms of

herbicides.


         221.      Even though Defendants knew or should have known that Paraquat caused, or

could cause, unreasonably dangerous side effects, Defendants continued and continues to market,

manufacture, distribute, and/or sell Paraquat to consumers, including the Plaintiff.

         222.      Defendants knew or should have known that consumers such as the Plaintiff

would foreseeably suffer injury due to Defendants’ failure to exercise ordinary care, as set forth

above.

         223.      As a result of the foregoing acts and omissions, the Plaintiff suffered from serious
                                                     44
and dangerous side effects including, but not limited to, PD, as well as other severe and personal

injuries which are permanent and lasting in nature, physical pain and mental anguish, diminished

enjoyment of life, and financial expenses for hospitalization and medical care. Further, Plaintiff

suffered life-threatening PD, and severe personal injuries, which are permanent and lasting in

nature, physical pain and mental anguish, including diminished enjoyment of life.



                       COUNT II. MANUFACTURING AND DESIGN DEFECT
                         UNDER RS 9:2800.55 AND LSA-RS 9:2800.56 OF
                       THE LOUISIANA PRODUCTS LIABLITY ACT (LPLA)


        224.    Plaintiff repeats, reiterates, incorporates, and realleges every allegation contained

 in this Complaint with the same force and effect as if fully set forth herein.

         225.   Defendants had a duty to exercise reasonable care in the design, research,

 manufacture, marketing, testing, advertisement, supply, promotion, packaging, sale, and

 distribution of Paraquat including the duty to take all reasonable steps necessary to manufacture

 and sell a product that was not defective and unreasonably dangerous to consumers and users of

 the product.

         226.   Defendants failed to exercise reasonable care in the design, formulation,

 manufacture, sale, testing, quality assurance, quality control, labeling, marketing, promotions,

 and distribution of Paraquat because Defendants knew, or should have known, that exposure to

 Paraquat was linked to Parkinson’s Disease, and was therefore not safe for use by consumers.

         227.   Defendants continued to manufacture and market its product despite the

 knowledge, whether direct or ascertained with reasonable care, that Paraquat posed a serious risk

 of bodily harm to consumers.

         228.   Defendants knew, or should have known, that consumers such as Plaintiff would

 foreseeably suffer injury because of Defendants’ failure to exercise ordinary care. The

                                                   45
characteristic of the product that renders it unreasonably dangerous existed at the time the product

left the control of Defendants.

       229.      Paraquat was expected to, and did, reach the intended consumers, handlers, and

persons coming in contact with the product with no substantial change in the condition in which

the product was designed, produced, manufactured, sold, distributed, labeled, and marketed by

Defendants.

       230.     Paraquat was manufactured, designed, marketed, labeled and sold in a defective

condition, for use by Plaintiff and all other consumers of the product, making the product

unreasonably dangerous.

       231.    Paraquat as designed, researched, manufactured, tested, advertised, promoted,

marketed, sold, and distributed by Defendants was defective in design and formulation in that

when it left the hands of the manufacturers, suppliers, and distributors, the foreseeable risks of

harm caused by the product exceeded the claimed benefits of the product.

       232.    Paraquat, as designed, researched, manufactured, tested, advertised, promoted,

marketed, sold, and distributed by Defendants was defective in design and formulation because

when it left the hands of Defendants, the product was unreasonably dangerous and was also more

dangerous than expected by the ordinary consumer.

       233.    At all times relevant to this action, Defendants knew and had reason to know that

Paraquat was inherently defective and unreasonably dangerous as designed, formulated, and

manufactured by Defendants, and when used and administered in the form manufactured and

distributed by Defendants, and in the manner instructed by Defendants to be used by Plaintiff and

other consumers.

       234.    Plaintiff used Paraquat for the purpose intended by Defendants, and in a manner

normally intended to be used. Defendants had a duty to design, create, and manufacture products


                                                 46
that were reasonably safe and not unreasonably dangerous for their normal, common, andintended

use. Defendants’ product was not reasonably fit, suitable, or safe for its anticipated use, and safer,

reasonable alternative designs existed and could have been utilized. at the time the product left his

control:

        235.     In light of then-existing reasonably available scientific and technological

knowledge, Defendants could have known of the design characteristic that caused the damage or

the danger of such characteristic.

        236.     Reasonably prudent manufacturers would not have placed the product in the

stream of commerce with knowledge of these design flaws.

        237.     Defendants designed, developed, researched, manufactured, tested, advertised,

promoted, marketed, sold, and distributed a defective product that created an unreasonable risk

of serious harm to the health, safety, and well-being of Plaintiff and other consumers. Defendants

is therefore liable for Plaintiff’s injuries and damages sustained proximately causedby Plaintiff’s

use of the product, as Defendants’ product unreasonably dangerous, and all damage arose from

the reasonably anticipated use of the product by the Plaintiff.

        238.     Plaintiff could not, by the exercise of reasonable care, discover the defective

condition of Defendants’ product and/or perceive its defective dangers prior to its use.

        239.     Paraquat was a substantial, proximate, and contributing factor in causing

Plaintiff’s injuries.


        240.     As a proximate result of Defendants’ acts and omissions and Plaintiff’s use of

Defendants’ defective product, Plaintiff suffered serious physical injuries and incurred substantial

medical costs and expenses to treat and care for his injuries described in this Complaint, including,

but not limited to, the following:

                 a. Plaintiff required and will continue to require healthcare and services;

                                                  47
                b. Plaintiff incurred and will continue to incur medical and related expenses; and

                c. Plaintiff suffered and will continue to suffer mental anguish, physical pain

                    and suffering, diminished capacity for the enjoyment of life, a diminished

                    quality of life, and other losses and damages.



                               COUNT III. INADEQUATE WARNING
                                   UNDER LSA-RS-9:2800.57


      241.     Plaintiff repeats, reiterates, incorporates, and realleges every allegation contained

in this Complaint with the same force and effect as if fully set forth herein.

      242.     Defendants designed, researched, developed, manufactured, tested, labeled,

advertised, promoted, marketed, sold, supplied, and/or distributed Paraquat.

      243.     Because it is unlawful to sell a pesticide that is registered but nevertheless

misbranded, manufacturers have a continuing obligation to adhere to FIFRA's labeling

requirements. 7 U.S.C. § 136j(a)(l)(E), § 136a(f)(2), § 136a(f)(l).

      244.     Paraquat was expected to, and did, reach the intended consumers, handlers, and

persons not applying but exposed to the product in the course of its expected and foreseeable use,

all with no substantial change in the condition in which the product was designed, produced,

manufactured, sold, distributed, labeled, and marketed by Paraquat.

      245.     Paraquat was manufactured, designed, marketed, labeled and sold in a defective

condition, for use by Plaintiff and all other consumers of the product, making the product

unreasonably dangerous.

      246.     Defendants researched, developed, designed, tested, manufactured, inspected,

labeled, distributed, marketed, promoted, sold, and otherwise released into the stream of

commerce Paraquat and in the course of same, directly advertised or marketed the product to

                                                  48
consumers or persons responsible for consumers, and therefore had a duty to warn of the risks

associated with the use of its product.

      247.      Paraquat, as designed, researched, developed, manufactured, tested, advertised,

promoted, marketed, sold, labeled, and distributed by Defendants, was defective due to the

product’s inadequate warnings and instructions. Defendants knew, or should have known, and

adequately warned that its product created a risk of serious and dangerous side effects, including

but not limited to, Parkinson’s Disease.

      248.      The product was under the exclusive control of Defendants and was

unaccompanied by appropriate and adequate warnings regarding the risk of severe and

permanent injuries associated with its use, including, but not limited to, the risk of developing

Parkinson’s Disease. The warnings given did not accurately reflect the risk, incidence,

symptoms, scope or severity of such injuries to the consumer.

      249.      Notwithstanding Defendants’ knowledge of the defective condition of its product,

Defendants failed to adequately warn the medical community and consumers of the product,

including Plaintiff and his healthcare providers, of the dangers and risk of harm associated with

the use of Paraquat.
     250.       Defendants downplayed the serious and dangerous side effects of its product to

encourage sales of the product, particularly without the use of protective equipment;

consequently, Defendants placed its profits above its customers’ safety.

     251.       The product was defective when it left the possession of Defendants in that it

contained insufficient warnings to alert Plaintiff to the dangerous risks associated with it,

including the risk of Parkinson’s Disease.

     252.       Even though Defendants knew or should have known of the risks and reactions

associated with their product, it still failed to provide warnings that accurately reflected the signs,

symptoms, incident, scope, or severity of the risks associated with the product.

                                                  49
     253.      Plaintiff used Paraquat as intended or in a reasonably foreseeable manner.

     254.      Each Defendant individually, as a manufacturer of agricultural products, is held to

the level of knowledge of an expert in the field and, further, Defendants had knowledge of the

dangerous risks and side effects of its product.

     255.      Plaintiff did not have the same knowledge as Defendants and no adequate

warning was communicated to Plaintiff or any other consumers.

     256.      Defendants had a continuing duty to warn consumers, including Plaintiff, of the

dangers associated with its product, and by negligently and/or wantonly failing to adequately

warn of the dangers of the use of its product, Defendants breached its duty.

     257.      Although Defendants knew, or should have known, of the defective nature of

Paraquat it continued and continues to design, manufacture, market, and sell its product without

providing adequate warnings and instructions concerning the use of its product so as to maximize

sales and profits at the expense of the public health and safety, in knowing, conscious, and

deliberate disregard of the foreseeable harm caused by Paraquat.

     258.      As a direct and proximate result of Defendants’ failure to adequately warn or

other acts and omissions of Defendants described herein, Plaintiff suffered severe and permanent

injuries, pain, and mental anguish, including diminished enjoyment of life.

      259.     Defendants’ failure to warn extended beyond the product’s label and into other

media available to Defendants, including but not limited to advertisements, person-to-person

sales calls, medical journal articles, and medical conference presentations.

      260.     Paraquat, upon information and belief, as manufactured by Defendants, was

further defective due to inadequate post-market warnings or instructions because after

Defendants knew, or should have known, of the risk of serious bodily harm from the use of

Paraquat, Defendants failed to provide adequate warnings to consumers about the product,


                                                   50
knowing the product could cause serious injury.

      261.      Paraquat, upon information and belief, as manufactured and supplied by

Defendants, was unreasonably dangerous because an adequate warning about the product was

not been provided if, as at the time the product left Defendants’ control, the product possessed

the aforementioned characteristics that may cause damage users such as Plaintiff, and

Defendants failed to use reasonable care to provide an adequate warning of such characteristic

and its danger to users and handlers of the product.

      262.      After Defendants had started shipping product that had left its control, Defendants

acquired knowledge of characteristics of the product that might cause damage and the danger of

such characteristic, and is liable for damage caused by a subsequent failure to use reasonablecare

to provide an adequate warning of such characteristic and its danger to users and handlers ofthe

product since that knowledge of the characteristics and its danger to users was acquired.

      263.      A reasonably prudent manufacturer would have warned of these characteristics

and its danger to users, and Defendants’ failure to do so renders it liable for all damages caused

by its subsequent failure to use reasonable care to provide adequate warning of the danger to

Plaintiff and other users of the product.

      264.      As a proximate result of Defendants’ acts and omissions and Plaintiff’s use of

Paraquat, Defendants’ defective product, Plaintiff suffered serious physical injuries and incurred

substantial medical costs and expenses as set forth in this Complaint, including, but not limited

to, the following:

                a. Plaintiff required and will continue to require healthcare and services;

                b. Plaintiff incurred and will continue to incur medical and related expenses; and

                c. Plaintiff suffered and will continue to suffer mental anguish, physical pain

                     and suffering, diminished capacity for the enjoyment of life, a diminished

                     quality of life, and other losses and damages.
                                                  51
                   COUNT IV. NON-CONFORMITY TO EXPRESS WARRANTY
                                 UNDER LSA-RS-9:2800.58


       265.      Plaintiff repeats, reiterates, incorporates, and realleges every allegation contained

in this Complaint with the same force and effect as if fully set forth herein, Plaintiff incorporates

all allegations in the preceding paragraphs as if fully set forth herein and further alleges:

       266.      At all times relevant to this claim, Defendants, Defendants' corporate predecessors,

and others with whom they acted in concert were engaged in the business of designing,

manufacturing, distributing, and selling Paraquat Products and held themselves out as having

knowledge or skill regarding Paraquat Products.

       267.      At all times relevant to this claim, Defendants, Defendants' corporate

predecessors, and others with whom they acted in concert designed, manufactured, distributed,

and sold Paraquat Products intending or expecting that it would be sold and used in Louisiana.

       268.      At the time of each sale of Paraquat Products to which Plaintiff was exposed,

Defendants, Defendants' corporate predecessors, and others with whom they acted in concert

impliedly warranted that it was of merchantable quality, including that it was fit for the ordinary

purposes for which such goods were used, when it was not of merchantable quality.

       269.      Defendants, through their officers, directors, agents, representatives, and written

literature and packaging, and written and media advertisements, expressly warranted that Paraquat

was safe and effective and fit for use by consumers, was of merchantable quality, did not create the

risk of or produce dangerous side effects, including, but not limited to, Parkinson’s Disease and was

adequately tested and fit for its intended use.

       270.      Paraquat, as manufactured and sold by Defendants, did not conform to these

representations because it caused serious injury, including Parkinson’s Disease, to consumers

such as Plaintiff, when used as directed by the product label.

                                                    52
       271.     Defendants breached their express warranties because their product was and is

defective for their intended purpose.

       272.     Plaintiff did rely on Defendants’ express warranties regarding the safety and

efficacy of their product in purchasing and using the product, and induced Plaintiff to use the

product, and Plaintiff’s damages were proximately caused by the untruthfulness of the express

warranty.

       273.     As a foreseeable, direct, and proximate result of the breach of the express

warranties, Plaintiff suffered severe and permanent personal injuries, harm, and economic loss.




                                                 53
                                      PRAYER FOR RELIEF

         WHEREFORE, regarding each cause of action set forth above, Plaintiff demands

judgment against the Defendants on each of the above-referenced claims and causes of action

and as follows:

      274.      Awarding compensatory damages in excess of the jurisdictional amount,

including, but not limited to pain, suffering, emotional distress, loss of enjoyment of life, and

other noneconomic damages in an amount to be determined at trial of this action;

      275.      Awarding compensatory damages to Plaintiff for past and future damages,

including, but not limited to, Plaintiff’s pain and suffering and for severe and permanent personal

injuries sustained by Plaintiff including health care costs and economic loss;

      276.      Awarding Punitive damages for defendants’ conduct;

      277.      Awarding economic damages in the form of medical expenses, out of pocket

expenses, lost earnings and other economic damages in an amount to be determine at trial of this

action

                  1. Pre-judgment interest;

                  2. Post-judgment interest;

                  3. Awarding Plaintiff’s reasonable attorneys’ fees;

                  4. Awarding Plaintiff the costs of these proceedings; and

                  5. Such other and further relief as this Court deems just and proper.




                                   DEMAND FOR JURY TRIAL

         Plaintiff hereby demands trial by jury as to all issues.




                                                   54
Respectfully submitted,

/s/ Betsy J. Barnes
Betsy Barnes, La. Bar 19473
Richard L. Root, La Bar 19988
Paul H. Villalobos La Bar22881
Morris Bart LLC
601 Poydras Street, 24th Floor
New Orleans LA 70130
P: (504) 525-8000
F: (833) 277-4214
bbarnes@morrisbart.com
rroot@morrisbart.com
pvillalobos@morrisbart.com




                  55
